Title: To Alexander Hamilton from Nanning J. Visscher, 1 July 1799
From: Visscher, Nanning J.
To: Hamilton, Alexander


          
            Sir,
            Fort Oswego July 1st. 1799—
          
          I am well aware that the multiplicity of business which must naturally come before you, engrosses the greater part of your time. I cannot however forbear to submit to your consideration some particulars relative to myself and the post under my command—Vizt. The obtaining of Fuel which must necessarily be consumed at this post in the course of a winter is an object of no inconsiderable labor and difficulty; I have always done it by means of Soldiers employed on extra duty; to such I have promised 5 Dlrs. extra pr. month on information communicated to me by Major Rivardi the Commanding Officer at Niagara as an allowance which he made, and which was made at other posts—I have now the mortification to have these Accounts returned unpaid—hence Sir, I am placed in a disagreeable situation—the Soldiers have a right to demand this from me, and I am at a loss to know how I shall act—I feel conscious that what I have done is for the good of the service, and that this method of procuring Wood, Hay &c. is a more eligible one than to have it done by contracts, and a great saving to the United States—The situation in which I am placed will unavoidably subject me to little expenditures which are indispensible for the service, and to have such disputed is very grating to the feelings of a Gentleman—my accounts will plainly shew the œconomy I have used on this score—
          I must also request that I may be permitted to remove from this command to Niagara or some other post where they will have more than one Officer to watch them; about eight of the most riotous and disorderly Soldiers I have ever beheld—notwithstanding the scourge of the lash, and my personal attention by day and by night, it is not actually in my power to prevent drunkeness and all its attendant vices—The encouragement given to such by some of the Inhabitants who reside across the River, makes my task a very laborious one—I am at a loss to know in what manner I might be justifiable in proceeding with respect to such Citizens—I have been informed that a Law has passed sometime ago, imposing a heavy fine on Citizens who may purchase Soldiers Clothing, or other articles of public property; as such facts sometimes come under my notice, I cannot act so precisive as I could wish—This Law or none other has been communicated to me since I have had the honor of commanding—
          You will observe Sir, by a Return of the Troops which I have the pleasure to enclose, that I have two Artificers under pay at this place, as these are not doing duty as such for the want of Tools, it would perhaps be best to remove them also, to a place where they may be of service, being in their present situation a loss to the United States—
          I hope I may not be considered as overstepping my duty in again making a few remarks on the state of these works—If it is the intention that this post is to be inhabited any longer, it will be absolutely necessary that it should undergo some repairs, it is indeed in a very defenceless state—There is some rumor among the Inhabitants who reside in the — vicinity that it is to be evacuated; this has caused some uneasiness among them, and would I think retard the settlement of the country in this quarter—I need not observe that this is one of the great Keys to the United States, and perhaps of more importance than is generally supposed; it is in my opinion more so than Niagara—If it is contemplated to rebuild the Fort, it would perhaps be best to erect a Saw mill, if even it should be for no other purpose—it would be a better arrangement than to obtain the Boards &c from the British side of the Lake, and there is a good mill seat in sight of the Garrison—
          I have never been able to inform myself to what distance the limits of this Command extend—I beg Sir, that this may be explained to me that I may prevent any encroachments on the precincts—
          I have the honor to be respectfully Sir, yr. very Obt. St.
          
            N J Visscher Lieut. Comdg
          
          Majr. Genl. A Hamilton New York
        